DETAILED ACTION
This is the Office action based on the 16981560 application filed September 16, 2020, and in response to applicant’s argument/remark filed on October 12, 2021.  Claims 1-3 and 5-25 are currently pending and have been considered below.  
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Regarding claim 1, the terms “hydroxy acid component” and “polyol component” are not clear.  These terms are not conventional, and the specification fails to define these terms.  According to MPEP 2173.05(a), “The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311. Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained. During patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969)”.      In the instance case, one of ordinary skill in the art would not be clear about the metes and bounds of a hydroxy acid component or a polyol component.  For examples, does a hydroxy acid component include additional compounds beside hydroxy acid ?  What is the minimum amount of hydroxy acid to be considered a hydroxy acid 
Claims 2-3 and 5-25 rejected under 35 U.S.C. 112(b) because they are directly or indirectly dependent on claim 1.

 The following is a quotation of 35 U.S.C. 112(d):
 (d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 depends on claim 15, but recites the polyol component may comprise polyoxyalkylene glycol, which is broader than the polyol component recited  in claim 15.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the 
Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of 35 U.S.C. 102: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any  
Claims 1-3, 5-7, 9, 13, 15-18, 20, 22-23 and 25 rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hanano et al. (U.S. PGPub. No. 20200299544), hereinafter “Hanano”: --Claims 1, 15, 2, 3, 5, 6, 9, 20, 22, 25: Hanano teaches a polishing composition, comprisingan abrasive, such as ceria ([0038-0039]) having average particle diameter 5-300 nm ([0040-0041]);an organic acid, such as lactic acid or glyceric acid ([0098]), at a concentration of preferably 0.005-2 wt.% ([0107]);a water-soluble polymer, such as polyglycerine ([0052]) at a concentration of preferably 0.05-2 wt.% ([0075]); andwater ([0013]).      It is noted that polyglycerine is a polyol, lactic acid has one carboxyl group and one hydroxyl group, and glyceric acid has one carboxyl group and two hydroxyl groups.     Alternately, although Hanano does not disclose the exact combination of components recited in claim 1, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a . 
Claims 1-2, 5-7, 9, 11, 13, 15, 20, 23 and 25 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Akutsu et al. (U.S. PGPub. No. 20150232704), hereinafter “Akutsu”: --Claims 1, 15, 2, 5, 6, 9, 20, 25: Akutsu teaches a polishing composition, comprising. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
 Claims 8, 10 and 14 rejected under 35 U.S.C. 103  as obvious over Hanano:--Claims 8, 10: Hanano teaches the invention as above.  Hanano further teaches that the polishing composition may be stored by divided into the ceria abrasive slurry and a liquid containing the additives ([0105]).   Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to store the polishing composition by separately store a first liquid 

Claims 8, 10, 12, 14 and 16-18 rejected under 35 U.S.C. 103  as obvious over Akutsu:--Claims 8, 10: Akutsu teaches the invention as above.  Akutsu further teaches that the polishing composition may be stored by divided into the ceria abrasive slurry and a liquid containing the additives ([0151-0155]).   Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to store the polishing composition by separately store a first liquid comprising the ceria abrasives and water, and a second liquid comprising other additives, i.e. the carboxylic acid and the water-soluble polymer, prior to using. --Claims 12, 14: Akutsu further teaches that the polishing composition is used to selectively polish silicon oxide with respect to polysilicon or silicon nitride ([0161]).--Claim 16: Akutsu further teaches that the content of the abrasive is preferably 0.005-5 wt.% ([0080-0081]).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use ceria abrasive in the polishing composition at a content of 0.2 wt.% or less. --Claim 17: It is noted that the content of the carboxylic acid relative to the content of the abrasive overlaps the range 40:100 recited in claim 17.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use the carboxylic acid at such concentration.--Claim 18: Although Akutsu is silent about a molecular weight of the polyvinyl alcohol, 
Response to Arguments
Applicant's arguments filed October 12, 2021 have been fully considered as follows:--It is noted that this application has a new examiner.--Regarding Applicant’s argument that the previous rejection under 35 U.S.C. 112(b) should be withdrawn, examiner disagreed.  As explained above, the terms “hydroxy acid component” and “polyol component” are not clear.  These terms are not conventional, and the specification fails to define these terms.--Regarding Applicant’s argument that Sato does not disclose abrasive having a positive zeta potential, Examiner disagrees.  It is well known in the art that zeta potential of such abrasives increases as the pH becomes more acidic, as evidenced by Merricks et al. (cited above).  Thus the surface-modified silica abrasives described by Sato would have a positive zeta potential.  Nevertheless, to expedite prosecution, new grounds of rejections are introduced in this Office action to clarify this issue. --Regarding Applicant’s argument that Kwon does not disclose all features recited in claim 1, Examiner disagrees.  Nevertheless, to expedite prosecution, new grounds of rejections are introduced in this Office action to clarify this issue. --Regarding Applicant’s argument that Yoshizaki does not disclose all features recited in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571) 270-7670 and fax number is (571) 270-8670.  The examiner can normally be reached on MTWThF9to6 PST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713